Citation Nr: 0508356	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  02-10 920A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date prior to November 10, 1997, 
for the grant of service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. McBrine, Counsel





INTRODUCTION

The veteran served on active duty from January 1975 to June 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, that granted the veteran's claim 
of entitlement to service connection for schizophrenia.  This 
claim was remanded in October 2003 for further development.  
That development having been completed, this claim now 
returns before the Board.


FINDINGS OF FACT

1.  Service connection for schizophrenia was denied by a 
February 1982 Board decision, which is final.

2.  Received on February 20, 1997, was the appellant's 
reopened claim for entitlement to service connection for 
schizophrenia.

3.  In February 2000, the RO granted service connection for 
schizophrenia. 

4.  The RO assigned an effective date of November 10, 1997, 
the date a statement was received from a VA examiner 
detailing the veteran's illness.

5.  The effective date for the grant of service connection 
schizophrenia is February 20, 1997, the date of receipt of 
the veteran's claim.


CONCLUSION OF LAW

The criteria for entitlement to an earlier effective date of 
February 20, 1997, for the grant of entitlement to service 
connection for schizophrenia, have been met.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ , Section 701 (H.R. 2297, December 16, 2003)

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the rating decision noted above, a July 2002 statement of 
the case, a supplemental statement of the case dated January 
2005, a VCAA letter dated February 2004, and a Board remand 
dated October 2003.  These documents, collectively, provide 
notice of the law and governing regulations, as well as the 
reasons for the determination made regarding his claim.  By 
way of these documents, the veteran was also specifically 
informed of the cumulative evidence already having been 
previously provided to VA or obtained by VA on his behalf.  
He was also informed of what evidence VA would obtain.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record discloses that VA has met its duty to assist the 
veteran in obtaining any relevant evidence available to 
substantiate his claim.  All available relevant records have 
been obtained and associated with the claims folder.  

The Board notes that the February 2004 VCAA letter was mailed 
to the veteran subsequent to the appealed rating decision in 
violation of the VCAA and the veteran was not specifically 
informed to furnish copies of any evidence in his possession 
as required by 38 C.F.R. § 3.159.  The Board, however, finds 
that in the instant case the veteran has not been prejudiced 
by this defect.  

In this regard, the Board notes the veteran was provided 
notice of the division of responsibility in obtaining 
evidence pertinent to the case and ample opportunity to 
submit and/or identify such evidence.  Therefore, under the 
circumstances, the Board finds that any error in the 
implementation of the VCAA is deemed to be harmless error.  
VA has satisfied both its duty to notify and assist the 
veteran in this case and adjudication of this appeal, 
particularly in light of the favorable decision below, poses 
no risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

The evidence shows that the veteran was denied service 
connection for a psychiatric disorder in a February 1982 
Board decision.  This decision Board is final.  38 U.S.C.A. § 
7104(a) (West 2002).  

On February 20, 1997, the RO received a statement from the 
veteran indicating that he wished to request a hearing to 
present new and material evidence to reopen his claim of 
service connection for a psychiatric disorder.

On April 10, 1997, the RO sent the veteran a letter 
indicating that they had no record of a pending claim in his 
case nor had he submitted any claim with his request for a 
hearing.  The RO informed the veteran that to establish a 
claim, he must identify the benefit sought, and that he would 
have to submit new and material evidence.

On November 10, 1997, the RO received a statement from a VA 
physician, who indicated that the veteran had a diagnosis of 
schizophrenia.  

In February 2000, the RO granted service connection for a 
psychiatric disorder, and assigned an effective date of 
November 10, 1997, the date of receipt of the statement from 
a VA physician.  

Analysis

The effective date of an award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after a final disallowance, or a 
claim for increase will be the day of receipt of the claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2004).  The 
effective date of an award based on an original claim for 
compensation (service connection) will be the day following 
separation from active service or date entitlement arose if 
claim is received within one year after separation from 
service; otherwise, the effective date will be the date of 
receipt of claim, or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400 (2004).  

The effective date for a reopened claim shall be fixed in 
accordance with facts found but shall not be earlier than the 
date of receipt of application therefore.  38 U.S.C.A. § 
5110(a); 38 C.F.R. §§ 3.400 (2004).

A claim may be either a formal or informal written 
communication requesting a determination of entitlement, or 
evidencing a belief of entitlement, to a benefit. 38 C.F.R. § 
3.1(p). An informal claim is any communication indicating 
intent to apply for one or more benefits.  The benefit being 
sought must be identified.  38 C.F.R. § 3.155 (2004).

In this regard, the Board finds the statement from the 
veteran received on February 20, 1997 identifies the benefit 
being sought and, thus, constitutes a claim under 38 C.F.R. § 
3.155 (2004).  Therefore, the veteran's effective date should 
be February 20, 1997, which is the date of receipt claim.

As to a grant of an effective date earlier than this, the 
Board notes that the veteran was denied service connection 
for a psychiatric condition by a Board decision in February 
1982, which was a final decision, as noted above.  There is 
no documentation received prior to February 20, 1997 and 
subsequent to the Board decision which can be construed as a 
claim.

Therefore, the date of February 20, 1997, the date of receipt 
of the veteran's subsequent claim, is the appropriate 
effective date for the grant of service connection.


ORDER

Entitlement to an earlier effective date of February 20, 
1997, for the grant of service connection for schizophrenia, 
is granted subject to the law and regulations governing the 
payment of monetary benefits.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


